DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 07/28/2022.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. 
In view of applicant’s amendment and arguments regarding double patenting rejection and rejection of claims 4, 5, 8 – 12 and 14 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 and 6 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, recites at its relevant portions
“a refuse container that has an electronic control device and a first communication interface for sending and receiving data; and
a server disposed a first distance from the refuse container and that comprises a second communication interface,
…
wherein an indirect first data transfer is initiable between at least one of the first communication interface and the second communication interface or between the second communication interface and the first communication interface via the at least one further communication interface,
wherein the at least one further communication interface is a first communication device that comprises the further communication interface in a form of a third communication interface,
wherein an emptying or service vehicle is equipped with the first communication device,
wherein a control device generates control data based on a triggering event,
wherein the control data are transferred to the at least one internal device that includes a locking device, and
wherein the indirect first data transfer represents the triggering event.”

In other words, interpreting the claim’s limitations, the following may be seen: a refuse container has first communication interface; a server has a second communication interface; an indirect first data transfer takes place between the first communication interface and the second communication interface through a further communication interface which is also a third communication interface. Indirect first data transfer (between the first and the second communication interfaces installed in the refuse container and the server, respectively) serves as a triggering event to generate and transfer control data to a locking device.
The examiner was not able to find the last feature of generating and transferring the data to a locking device based on a triggering event such as indirect data transfer between the refuse container and the server. For example, lines 12 – 19 on page 25 of the description as filed state the following (underlining by the examiner):
“The further communication device (9, 11, 14) may be a first communication device (9, 11), which comprises the further communication interface in the form of a third communication interface (8, 12). In this case, an emptying or service vehicle can be equipped with the first communication device (9, 11). A data transfer between the first communication interface (4) and the third communication interface (8, 12) can thus represent a triggering event, whereupon the control device (3) generates control data based on the triggering event which are transferred to the internal device (32) in the form of a locking device, whereupon the locking device unlocks. Thus, a simple effective emptying of the refuse container can be ensured.”

Also referring to FIG 1 of the applicant’s specification, the triggering event is a data transfer between the first communication interface 4 within the refuse container and the third communication interface 8, 12 which is in the service vehicle 9, 11, not in the server. Therefore, according to the description as filed, the triggering event is direct data transfer between the first communication interface within the refuse container and the communication interface within the service vehicle, not the indirect data transfer between the refuse container and the server.

The same argument applies to similarly worded independent claim 13

Claim 13, as amended, recites “A method for operating a refuse container comprising an electronic control unit, a server that is a first distance from the refuse container and that has a second communication interface …
wherein the first communication interface has no device for direct data transfer to a second communication interface associated with the electronic control unit.”
As may be seen, the “electronic control unit” is recited to be within the refuse container, just like it was in the previous version of the claim. However, the amended claim 13 also recites that the refuse container comprises a server that is a first distance from the refuse container with its own second communication interface. The examiner was not able to find anywhere in the specification in the specification as filed that the refuse container comprises a remotely positioned server. Further, the examiner was not able to find anywhere in the specification as filed that the second communication interface at the remotely positioned server is somehow “associated with the electronic control unit” within the refuse container.

Therefore, the examiner considers claims 1 and 13 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide support for the subject matter of claims 1 and 13 as explained above or to amend the claims to bring them in conformance with the specification.

Claims 1 – 4, 6 – 10, 12 and 14 – 16 are rejected as being dependent from the rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 6 – 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear whether “a first data transfer” in line 7 is the same as “an indirect first data transfer” in lines 17 and 29; it is not clear whether “an electronic control device” in line 3 is the same as “a control device” in line 26.
Claims 2 – 4, 6 – 12 and 16 are rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 10 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP2377779 (Irlbacher) (of record) (references are given according to English translation) in view of EP3321215 (Hanauer) (of record) (references are given according to English translation).
Regarding claim 1, Irlbacher teaches “A system for operating a refuse container (shown in FIG 1 and 2 with corresponding description), the system comprising:
a refuse container (paragraph 0026: Fig. 1 shows a garbage container 1, also shown in FIG 2) that has an electronic control device (paragraph 0029: processor-based control unit 214) and a first communication interface for sending and receiving data (paragraph 0029: a radio module 216; also paragraph 0030); and
a server disposed a first distance from the refuse container (paragraph 0028: a billing center 3) and that comprises a second communication interface (paragraph 0033: the control unit 224 sends the relevant data by means of a data transmission module 228 of the garbage truck 2 to an Internet web portal 232 assigned to the billing center 3, for example by means of GPRS via a GSM network or via a UMTS network. Therefore, the billing server has associated “second communication interface”),
wherein a first data transfer to at least one further communication interface is initiable by way of the first communication interface (paragraph 0029: transmitting data wirelessly to the refuse vehicle 2 via a radio module 216 (“the first communication interface”). Paragraph 0030: transmitting data via the radio module 216 by radio link in the ISM frequency band of 2.400 to 2.487 GHz to a radio module 222 (“at least one further communication interface”) of the garbage truck 2), the at least one further communication interface (radio module 222) being provided in at least one further communication device that is not associated with the refuse container (paragraph 0030: radio module 222 is on the garbage truck 2, representing “at least one further communication device”),
wherein a further data transfer from at least one internal device (paragraph 0029: the garbage container 1 contains a data memory 212 in which data are stored) in the refuse container can be initiated via the first communication interface (there is no requirement in the claim that “a further data transfer from at least one internal device in the refuse container” be any different from recited earlier “a first data transfer”. Paragraph 0029: control unit 214 reads data from the data memory 212 (“at least one internal device”) of the refuse container 1 and transmits it wirelessly to the refuse vehicle 2 via a radio module 216. Paragraph 0030: the control unit 214 causes the data stored in the data memory 212 of the garbage container 1 to be read out and transmitted via the radio module 216 by radio link in the ISM frequency band of 2.400 to 2.487 GHz to a radio module 222 of the garbage truck 2. Therefore, transfer of data from the internal device data memory 212 through the radio module 216 (“via the first communication interface”) to the radio module 222 of the garbage truck 2 represents “a further data transfer”),
wherein the first data transfer and the further data transfer are based on a wireless technology (paragraph 0030: transmission of data between the radio module 216 and the radio module 222 is wireless in the ISM frequency band of 2.400 to 2.487 GHz and represents both “the first data transfer and the further data transfer”),
wherein the first communication interface has no device for direct data transfer to the second communication interface (as may be seen from FIG 1 and 2, there is no direct connection between the garbage container 1 which has “a first communication interface” and the billing center 3 which has “second communication interface”),
wherein an indirect first data transfer is initiable between at least one of the first communication interface and the second communication interface or between the second communication interface and the first communication interface via the at least one further communication interface (paragraph 0025: transmission of data from a garbage container via a garbage truck to a billing center. Paragraph 0028: The data transmitted to the garbage truck 2 can be processed further and transmitted to a billing center 3 via a second radio connection.),
wherein the at least one further communication interface is a first communication device that comprises the further communication interface in a form of a third communication interface, wherein an emptying or service vehicle is equipped with the first communication device (the garbage truck 2 represents “a first communication device” which has “the further communication interface in a form of a third communication interface” implemented as radio module 222),
wherein a control device generates control data based on a triggering event (paragraph 0027: The emptying of the garbage container 1 by the garbage truck 2 is detected by sensors from the garbage container 1, specifically by detecting a characteristic of the emptying process container movement. Paragraph 0030: In response to the sensory detection of the predetermined inclination of the garbage container 1, the control unit 214 causes the data stored in the data memory 212 of the garbage container 1 to be read out and transmitted via the radio module 216. Therefore, the control unit 214 corresponds to “a control device”, “triggering event” represents inclination of the garbage container, and “generates control data” is mapped to implicit instructions of the control unit 214 to read the data from the data memory 212 and operate the radio module 216 to transmit the data)…”

Although Irlbacher teaches presence of a locking device (see paragraphs 0002 and 0026), Irlbacher does not teach the flow of data in the opposite direction and thus does not teach “wherein the control data are transferred to the at least one internal device that includes a locking device, and wherein the indirect first data transfer represents the triggering event.”
Hanauer also teaches a garbage container which includes a lock device (18) with a locking device (19) (see paragraph 0049, line 450). Further, Hanauer teaches “wherein a control device (paragraph 0049, lines 451 – 452: The garbage container also has the electronic control unit (3) with the first communication interface (4).) generates control data based on a triggering event, wherein the control data are transferred to the at least one internal device that includes a locking device (paragraph 0056: After successful authentication, a release signal (20) for unlocking the locking device (19) is transmitted to the waste container (2). This takes place via a fourth communication channel (26), which is a mobile radio connection between the second (6) and the first communication interface (4). As may be seen from FIG 2 – 5, the release signal 20 is transmitted from the server 5 (see paragraph 0050). The signal is received by the control unit 3 and then, as control data, is transmitted to the locking device 19. The triggering event is transmission of data to unlock from the server. Paragraph 0017: The release signal is then fed to the electronic control unit or the locking device. The mobile radio connection is a GSM connection or a UMTS connection or a GPRS connection or an LTE connection.), and wherein the…” “…first data transfer represents the triggering event (the data transfer between the server 5 and the first communication interface 4 within the waste container initiates the unlocking action. Indeed, since the transmission of the release signal is done through the cellular connection, there is certain amount of data transmitted within the release signal (such as addressing, payload, etc.)).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Hanauer unlocking the lock installed on the garbage container through the signals received from the server, in the system of Irlbacher. Doing so would have allowed opening the garbage container only by the personnel authorized by the server.
In the system of Irlbacher’s disclosure, any communication between the garbage container and the server is indirect, through the garbage truck. Therefore, when the teaching of Hanauer regarding opening the container by the signals from the server is combined with the system of Irlbacher, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to transmit the release signals from the server to the container through the garbage truck (“indirect”), just as the flow of information in the opposite direction is performed and as is described by Irlbacher. Doing so would have allowed to implement this releasing the lock system for those containers which do not have long-range communication capability for communication with the remote server, but instead have only short range communication capability with the garbage truck, as disclosed by Irlbacher.
Regarding claim 6, Irlbacher teaches “wherein usage data can be stored by the control device in a memory device associated with the refuse container after a use of the refuse container (paragraph 0026: The use of the garbage sluice 111 is recorded user-specifically and stored in a data memory of the garbage container 1), and wherein the stored usage data is transferrable to the server (paragraph 0027: The data stored in said data memory of the refuse container 1 are transferred from the refuse container 1 to the refuse truck 2. Paragraph 0028: The data transmitted to the garbage truck 2 can be processed further and transmitted to a billing center 3 via a second radio connection.).”
Regarding claim 7, Irlbacher teaches “wherein a unidirectional or bidirectional first data transfer between the first communication interface and the second communication interface can take place via the third communication interface (paragraph 0025: transmission of data from a garbage container (having “the first communication interface ) via a garbage truck (having “the third communication interface”) to a billing center (having “the second communication interface”). Paragraph 0028: The data transmitted to the garbage truck 2 can be processed further and transmitted to a billing center 3 via a second radio connection.), wherein the first data transfer between the first and the third communication interface takes place via a first communication channel (implicit).”
Regarding claim 9, Irlbacher does not teach “wherein to identify a user before a use of the refuse container, a second data transfer of identification data is initiable between the first communication interface and a third communication interface and a subsequent third data transfer is initiable between the third communication interface and the second communication interface of the server, wherein the second data transfer of the identification data between the first and the third communication interface takes place via a first communication channel, and wherein the third data transfer between the third communication interface and the second communication interface takes place via a second communication channel.”
Hanauer teaches “wherein to identify a user before a use of the refuse container (paragraph 0056: After successful authentication, a release signal (20) for unlocking the locking device (19) is transmitted to the waste container (2). Which means that the process of authentication and thus identification of the user is performed prior to unlocking the container (“before the use of the refuse container”)), a second data transfer of identification data is initiable between the first communication interface and a third communication interface (paragraphs 0051 – 0052: between “the first communication interface” (4) of the garbage container (2) and “the third communication interface” (10) of the communication device (9) the transfer of identification data (11) via a first communication channel (15), which uses wireless technology. This identification data (11) can include both identification data of the user and identification data of the refuse container.) and a subsequent third data transfer is initiable between the third communication interface and the second communication interface of the server (paragraph 0053: This identification data (11) is then transmitted to “the second communication interface” (6) of the server (5). Paragraph 0054: the identification data (11) could be transmitted by means of a third communication channel (16) (shown as 17 in Fig. 2 and 5) between the third communication interface (10) of the communication device (9) and the second communication interface (6) of the server (5). This is shown in Figures 2 and 5.), wherein the second data transfer of the identification data between the first and the third communication interface takes place via a first communication channel, and wherein the third data transfer between the third communication interface and the second communication interface takes place via a second communication channel (implicit).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Hanauer process of authentication and identification of the user prior to be able to use the garbage container, in the system of Irlbacher. Doing so would have ensured that only registered users could have access to a garbage container, whereby access can be blocked, for example, if the disposal costs are not paid (see Hanauer, paragraph 0002).
Regarding claim 10, Irlbacher does not teach “wherein the refuse container comprises a receiving device, wherein a second data transfer can take place via a first communication channel between the receiving device and the first communication interface, wherein the second data transfer can be unidirectional or bidirectional, and wherein, to identify a user before a use of the refuse container, a third data transfer of identification data is initiable between the receiving device and an identification device by a second communication channel.”
Hanauer teaches or fairly suggests “wherein the refuse container comprises a receiving device (paragraph 0051 and Figures 3-4: between the first communication interface (4) of the garbage container (2) and the third communication interface (10) of the communication device (9) the transfer of identification data (11) via a first communication channel (15), which uses wireless technology. The user initiates the transfer of the identification data (11). In other words, the user’s device 9 transmits identification data to the garbage container which means that the garbage container must necessarily include “a receiving device” to receive this transmission with identification data 11 to be able to subsequently send it to the server 5 as explained below), wherein a second data transfer can take place via a first communication channel between the receiving device and the first communication interface (not explicitly disclosed but it is either implicitly present since any communication from the user’s device 9 arrives at “the first communication interface” 4 of the garbage container prior to being sent to any other components of the garbage container (including “the receiving device”) through any data transfer, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement a communication channel between “the first communication interface” 4 and “the receiving device” to receive the identification data 11 from the user), wherein the second data transfer can be unidirectional or bidirectional (implicit), and wherein, to identify a user before a use of the refuse container (paragraph 0005: before the waste container is used, a transfer of identification data can be initiated), a third data transfer of identification data is initiable between the receiving device and an identification device by a second communication channel (paragraph 0053: This identification data (11) is then transmitted to the second communication interface (6) of the server (5) (“an identification device”). This transmission can take place by means of a second communication channel (16) between the first communication interface (4) of the refuse container (2) and the second communication interface (6) of the server (5), as shown in FIGS. 3 and 4. Although Hanauer does not explicitly disclose that it is the communication channel from specifically “the receiving device”, it was explained above that it is either implicitly present or it would have been obvious to include it to receive the identification data from the user which would then be supplied to the server for proper authentication.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Hanauer process of authentication and identification of the user prior to be able to use the garbage container, in the system of Irlbacher. Doing so would have ensured that only registered users could have access to a garbage container, whereby access can be blocked, for example, if the disposal costs are not paid (see Hanauer, paragraph 0002).
Regarding claim 12, Irlbacher teaches “wherein the first data transfer between the first communication interface and the second communication interface takes place via a first communication channel (paragraph 0025: transmission of data from a garbage container (having “the first communication interface ) via a garbage truck to a billing center (having “the second communication interface”). Paragraph 0028: The data transmitted to the garbage truck 2 can be processed further and transmitted to a billing center 3 via a second radio connection. “A first communication channel” is implicit), wherein the first communication channel is based at least in portions on a wireless technology having a maximum range of over 1 kilometer (km), and wherein the first data transfer occurs on a transmission technology selected from a group comprising a WLAN connection, a radio connection, a mobile connection, a 2G connection, a 3G connection, a general packet radio service (GPRS) connection, a 4G connection and a 5G connection (paragraph 0033: sending the relevant data by means of a data transmission module 228 of the garbage truck 2 to an Internet web portal 232 (which is part of “the first communication channel”) assigned to the billing center 3, for example by means of GPRS via a GSM network or via a UMTS network).”
Regarding claim 13, Irlbacher teaches “A method for operating a refuse container (shown in FIG 1 and 2 with corresponding description) comprising an electronic control unit (depending on interpretation, paragraph 0029: processor-based control unit 214 within the container, or paragraph 0033: a control unit 234 of the billing center 3), a server that is a first distance from the refuse container (paragraph 0028: a billing center 3) and that has a second communication interface (paragraph 0033: the control unit 224 sends the relevant data by means of a data transmission module 228 of the garbage truck 2 to an Internet web portal 232 assigned to the billing center 3, for example by means of GPRS via a GSM network or via a UMTS network. Therefore, the billing server has associated “second communication interface”), and a first communication interface for sending and receiving data (paragraph 0029: a radio module 216; also paragraph 0030), the method comprising the following steps:
registering a triggering event (paragraph 0027: The emptying of the garbage container 1 by the garbage truck 2 is detected by sensors from the garbage container 1, specifically by detecting a characteristic of the emptying process container movement. This represents “a triggering event”)…”
“…generating at least a part of control data by a control device or receiving at least a part of control data by the first communication interface (Paragraph 0030: In response to the sensory detection of the predetermined inclination of the garbage container 1, the control unit 214 causes the data stored in the data memory 212 of the garbage container 1 to be read out and transmitted via the radio module 216. Therefore, the control unit 214 corresponds to “a control device”, “triggering event” represents inclination of the garbage container, and “generating at least a part of control data” is mapped to implicit instructions of the control unit 214 to read the data from the data memory 212 and operate the radio module 216 to transmit the data, which also corresponds to “receiving at least a part of control data by the first communication interface” );
transferring the control data to an internal or external device by a second data transfer (Paragraph 0030: In response to the sensory detection of the predetermined inclination of the garbage container 1, the control unit 214 causes the data stored in the data memory 212 of the garbage container 1 to be read out and transmitted via the radio module 216. The implicit instructions of the control unit 214 to read the data from the data memory 212 and operate the radio module 216 to transmit the data represent “transferring the control data to an internal … device”, such as data memory 212 or radio module 216);
establishing a data connection by a communication channel between the first communication interface and a further communication interface (paragraph 0029: transmitting data wirelessly to the refuse vehicle 2 via a radio module 216 (“the first communication interface”). Paragraph 0030: transmitting data via the radio module 216 by radio link in the ISM frequency band of 2.400 to 2.487 GHz to a radio module 222 (“a further communication interface”) of the garbage truck 2) of a further communication device that is not part of the refuse container (paragraph 0030: radio module 222 is on the garbage truck 2, representing “a further communication device”); and
initiating the indirect first data transfer between the first communication interface and the second communication interface via the further communication interface (paragraph 0025: transmission of data from a garbage container (“the first communication interface”) via a garbage truck (“via the further communication interface”) to a billing center (having “the second communication interface”). Paragraph 0028: The data transmitted to the garbage truck 2 can be processed further and transmitted to a billing center 3 via a second radio connection.)…”
“…wherein the first communication interface has no device for direct data transfer to a second communication interface associated with the electronic control unit (as may be seen from FIG 1 and 2, there is no direct connection between the garbage container 1 which has “a first communication interface” and the billing center 3 which has “second communication interface”),
wherein the indirect first data transfer between the first communication interface and the second communication interface occurs through a third communication interface associated with a first communication device (paragraph 0025: transmission of data from a garbage container (“the first communication interface”) via a garbage truck (“through a third communication interface with a first communication device” being a garbage truck) to a billing center (having “the second communication interface”). Paragraph 0028: The data transmitted to the garbage truck 2 can be processed further and transmitted to a billing center 3 via a second radio connection, therefore “the indirect first data transfer”.), and
wherein the first communication device is disposed in an emptying or service vehicle (the garbage truck 2 represents “the first communication device” which has “a third communication interface” implemented as radio module 222).”

Irlbacher does not teach that the triggering event is “based on an indirect first data transfer via the first communication interface” “wherein the indirect first data transfer for registering the triggering event takes place via a communication channel that is based on a wireless technology.”

Hanauer also teaches a garbage container which includes a lock device (18) with a locking device (19) (see paragraph 0049, line 450) representing another example of “an internal device” of the instant claim. Further, Hanauer teaches the triggering event is “based on … first data transfer via the first communication interface” “wherein the indirect first data transfer for registering the triggering event takes place via a communication channel that is based on a wireless technology (paragraph 0056: After successful authentication, a release signal (20) for unlocking the locking device (19) is transmitted to the waste container (2). This takes place via a fourth communication channel (26), which is a mobile radio connection between the second (6) and the first communication interface (4). As may be seen from FIG 2 – 5, the release signal 20 is transmitted from the server 5 (see paragraph 0050). The signal is received by the control unit 3 and then, as control data, is transmitted to the locking device 19. The triggering event is transmission of data to unlock from the server. Paragraph 0017: The release signal is then fed to the electronic control unit or the locking device. The mobile radio connection is a GSM connection or a UMTS connection or a GPRS connection or an LTE connection. The data transfer is between the server 5 and the first communication interface 4 within the waste container initiates the unlocking action. Indeed, since the transmission of the release signal is done through the cellular connection, there is certain amount of data transmitted within the release signal (such as addressing, payload, etc.)).” 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Hanauer unlocking the lock installed on the garbage container through the signals received from the server, in the system of Irlbacher. Doing so would have allowed opening the garbage container only by the personnel authorized by the server.
In the system of Irlbacher’s disclosure, any communication between the garbage container and the server is indirect, through the garbage truck. Therefore, when the teaching of Hanauer regarding opening the container by the signals from the server is combined with the system of Irlbacher, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to transmit the release signals from the server to the container through the garbage truck (“indirect”), just as the flow of information in the opposite direction is performed and as is described by Irlbacher. Doing so would have allowed to implement this releasing the lock system for those containers which do not have long-range communication capability for communication with the remote server, but instead have only short range communication capability with the garbage truck, as disclosed by Irlbacher.
Regarding claim 14, Irlbacher teaches “wherein the wireless technology has a range of less than 50 centimeters (cm), and wherein the wireless technology is selected from a group comprising near-field communication (NFC) technology, radio frequency identification (RFID) technology, wireless local area network (WLAN) technology, device pairing technology and optical transmission technology (paragraph 0030: the control unit 214 causes the data stored in the data memory 212 of the garbage container 1 to be read out and transmitted via the radio module 216 by radio link in the ISM frequency band of 2.400 to 2.487 GHz to a radio module 222 of the garbage truck 2. It is well known in the art that “wireless local area network (WLAN) technology, device pairing technology” (such as Bluetooth) utilize the band and the frequency range disclosed by Irlbacher. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize either Bluetooth or WLAN as the protocol for communication between the garbage container and the garbage truck of Irlbacher’s system simply as design choice with predictable results, the results being utilizing widely available communication components utilizing stated protocols rather than designing proprietary wireless communication devices. It is also well-known that both Bluetooth and WLAN are capable of communicating through the distances “of less than 50 centimeters (cm)”).”
Regarding claim 15, Irlbacher alone or in combination with Hanauer teaches “wherein the method comprises a data transfer between the refuse container and the server (Irlbacher, paragraph 0025: transmission of data from a garbage container via a garbage truck to a billing center (“the server”). Paragraph 0028: The data transmitted to the garbage truck 2 can be processed further and transmitted to a billing center 3 via a second radio connection.  Alternatively, and based on the teaching of Hanauer as was explained in the rejection of claim 13 above, the data transfer is between the server 5 and the first communication interface 4 within the waste container initiates the unlocking action. Indeed, since the transmission of the release signal is done through the cellular connection, there is certain amount of data transmitted within the release signal (such as addressing, payload, etc.), thus “a data transfer”.), the method further comprising authorizing the data connection (“the data connection” was defined by claim 13 as the connection “between the first communication interface (mapped to the a radio module 216 of the refuse container in Irlbacher) and a further communication interface” mapped to the radio module 222 of the garbage truck 2 in Irlbacher. Further, paragraph 0031: The protocol includes an authentication procedure in which the refuse truck 2 authenticates itself to the refuse container 1. Therefore, the data connection is authorized through authentication of the truck).”

Claims 2 – 4, 8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP2377779 (Irlbacher) in view of EP3321215 (Hanauer) as applied to claim 1 above, and further in view of US 20100312601 (Lin).
Regarding claim 2, Irlbacher does not teach “wherein the refuse container comprises at least one sensor device, wherein the further data transfer can take place between the at least one sensor device and the first communication interface via a first communication channel, and wherein the further data transfer is unidirectional or bidirectional.”
Lin in FIG 4 with corresponding description teaches management of waste data. Particularly, Lin teaches waste holding container 20, a local server 240 (see paragraph 0033) and a read/write device 22 to read the information registered in the wireless communication module 21a (see paragraph 0032). The read/write device 22 can be embedded inside a cellular phone, a PDA a notebook computer or a desktop computer.
Further, Lin teaches “wherein the refuse container (waste holding container 20 in FIG 1, 2 and 4) comprises at least one sensor device (paragraph 0034: the wireless communication module 21a has sensors 212a, 213a used for detecting the characters of the waste oil stored in the container 20. The detection result of the two sensors 212a, 213a are recorded in the RFID tag 210a.), wherein the further data transfer can take place between the at least one sensor device and the first communication interface via a first communication channel (Paragraph 0035: the control module 21b is electrically connected to a sensor 215b arranged on the container, by that the signals from all the sensors 213b and 215b can be received by the control module 210b so as to be transmitted through the wireless transceiver module 211b. Reception of the signals from the sensors by the wireless transceiver module through the control module represents part of “the further data transfer” “between the at least one sensor device and the first communication interface” represented by the wireless transceiver module 211b. Transmission of this information by the wireless transceiver module to a read/write device 22, so that the information registered in the wireless communication module 21a can be transmitted the read/write device 22 wirelessly, as disclosed in paragraph 0032, represents another part of “the further data transfer” which is “based on a wireless technology”, as is required by claim 1. Additionally or alternatively, although the connection between the sensors and the wireless transceiver module 211b appears to be electrical, it would have also been obvious to a person of ordinary skill in the art at the effective filing date to utilize wireless connection, such as RFID between the components. Doing so would have eliminated wires through the waste container specially leading to the sensor located at the bottom of the container, such as sensor 213a shown in FIG 2B and 4 and disclosed in paragraph 0034), and wherein the further data transfer is unidirectional or bidirectional (implicit since it covers every possible case).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Lin method of reading information regarding the waste in the container for subsequent transmission to the local server, in the system of Irlbacher. Doing so would have allowed to receive information regarding content of the container. This would have also allowed to control the logistics, cash flow and information flow easily and efficiently with respect to utilization of the waste (see Lin, abstract).
Regarding claim 3, Irlbacher does not teach “wherein the control data can be transferred to the at least one internal device of the refuse container or to at least one external device by the further data transfer, wherein the further data transfer takes place via a first communication channel and is unidirectional or bidirectional, wherein at least one of the at least one internal device or the at least one external device is an actuator, a locking device, a display device, an output device or a fire extinguisher.”
Lin in FIG 4 with corresponding description teaches management of waste data. Particularly, Lin teaches waste holding container 20, a local server 240 (see paragraph 0033) and a read/write device 22 to read the information registered in the wireless communication module 21a (see paragraph 0032). The read/write device 22 can be embedded inside a cellular phone, a PDA a notebook computer or a desktop computer.
Further, Lin teaches “wherein the control data can be transferred to the at least one internal device (paragraph 0035: memory unit 214b for storing the detection results of the sensors 213b and 215b, and also has information relating to the identity of the container registered therein, which include: container registration number, location of the container, information of the waste oil provider including: telephone number, address and name, information relating to the container itself including: volume, weight and producer, trading history including the date of last being recycled, and so on) of the refuse container or to at least one external device (paragraph 0032: a read/write device 22) by the further data transfer (paragraph 0032: the wireless communication module 21a is configured to communicate with a read/write device 22, by that the information registered in the wireless communication module 21a (“the control data”) can be transmitted the read/write device 22 (“the further data transfer”) or the read/write device 22 is able to modify the registered information.), wherein the further data transfer takes place via a first communication channel and is unidirectional or bidirectional (implicit since it covers every possible case), wherein at least one of the at least one internal device or the at least one external device is an actuator, a locking device, a display device, an output device (paragraph 0032: the read/write device 22 can be embedded inside a cellular phone, a PDA a notebook computer or a desktop computer. Paragraph 0042: the collection personnel is going to perform a data accessing operation upon the container 20 using the read/write device 22 as soon as he/she arrives at the location where the container 20 is disposed, and then he/she is able to perform the authentication process using the accessed data. Paragraph 0044: step 321 for testing and verifying the quality of the waste oil containing in the container. Paragraph 0045: the read/write device is able to register all the information obtained from the waste oil test/verification performed in step 321 into the RFID tag of the wireless communication module. Therefore, the reader/write device 22 is “an output device” and is also “a display device” since cell phones and computers are known to have displays) or a fire extinguisher.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Lin method of reading information regarding the waste in the container by a handheld device for subsequent transmission to the local server, in the system of Irlbacher. Doing so would have allowed to control the logistics, cash flow and information flow easily and efficiently with respect to utilization of the waste (see Lin, abstract).
Regarding claim 4, Irlbacher in combination with Lin teaches “wherein the control data are generatable at least in part by at least one of the control device or a sensor device (paragraph 0044: If the sensor disposed inside the container is a weight sensor or a level sensor, the weight or the volume of the waste oil being stored inside the container can be detected so that the information relating to the amount of waste oil that is current being stored in the container can be known and registered in the RFID tag; on the other hand, if the sensor is a water content sensor, an acid value sensor, an iodine value sensor or a peroxide value sensor, the quality of the waste oil can be determined. In other words, the control data to be transmitted to the reader/write device 22 is generated by the sensors).”
Regarding claim 8, Irlbacher does not teach “wherein a second communication device comprises a fourth communication interface, wherein a unidirectional or bidirectional first data transfer between the first communication interface and the second communication interface can take place via the fourth communication interface, wherein the second communication device is assigned to a user, wherein the second communication device is a portable data processing device that includes a display device, and wherein a transfer of data between the first and the fourth communication interface takes place via a first communication channel.”
Lin in FIG 4 with corresponding description teaches management of waste data. Particularly, Lin teaches waste holding container 20, a local server 240 (see paragraph 0033) and a read/write device 22 (corresponds to “a second communication device comprises a fourth communication interface”) to read the information registered in the wireless communication module 21a (see paragraph 0032). The read/write device 22 can be embedded inside a cellular phone, a PDA a notebook computer or a desktop computer.
Further, Lin teaches “wherein a second communication device comprises a fourth communication interface, wherein a unidirectional or bidirectional first data transfer between the first communication interface and the second communication interface can take place via the fourth communication interface (paragraph 0042: the read/write device 22 (“a second communication device comprises a fourth communication interface”) is carried by a personnel. The read/write device 22 is designed to communicate directly with the local server 240 (having “the second communication interface”) through a wireless access point 230. Operationally, the collection personnel is going to perform a data accessing operation upon the container 20 using the read/write device 22. Paragraph 0045: At step 323, the data relating to the waste is fed to a local server for storage. In other words, the data is transmitted indirectly from the waste container having “the first communication interface” to the server having “the second communication interface” through the read/write device 22), wherein the second communication device is assigned to a user (paragraph 0042: the read/write device 22 is carried by a personnel.), wherein the second communication device is a portable data processing device that includes a display device (paragraph 0032: The read/write device 22 can be embedded inside a cellular phone, a PDA a notebook computer or a desktop computer which are known to have a display.), and wherein a transfer of data between the first and the fourth communication interface takes place via a first communication channel (implicit).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Lin method of reading information regarding the waste in the container by a handheld device for subsequent transmission to the local server, in the system of Irlbacher. Doing so would have allowed to control the logistics, cash flow and information flow easily and efficiently with respect to utilization of the waste (see Lin, abstract).
Regarding claim 11, Irlbacher in combination with Lin teaches “wherein the wireless technology has a range of less than 50 centimeters (cm), and wherein the wireless technology is selected from a group comprising near-field communication (NFC) technology, radio frequency identification (RFID) technology, wireless local area network (WLAN) technology, device pairing technology and optical transmission technology (Lin, paragraph 0032: The wireless communication module 21a, which has information relating to waste oil quality and identity of the container registered therein, is capable of issuing a RF signal to a specific location (representing “the further data transfer”) through a wireless communication network, whereas the communication network can be RFID communication network, WLAN. With respect to communication range of less than 50 cm, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the RFID technology, depending on the parameters of the communicating devices, such as transmit power, has communication range meeting the claim’s limitation).”
Regarding claim 16, Irlbacher in combination with Lin teaches “wherein the display device is a mobile phone, a smartphone, a tablet, or a laptop (Lin, paragraph 0032: The read/write device 22 can be embedded inside a cellular phone, a PDA a notebook computer or a desktop computer which are known to have a display.).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648